Citation Nr: 0429900	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  01-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1993 
until June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
mental disability.

The appellant did not request a hearing in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for psychiatric disability, to include bipolar 
disorder.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The Board notes that the claims 
file contains a Social Security Administration "Notice of 
Award" letter dated in February 2000.  However, the Social 
Security Administration records upon which the aforementioned 
disability determination was made are not contained within 
the appellant's claims file.  Therefore, the Board remands 
this case for purposes of obtaining all relevant and 
previously unobtained Social Security Administration records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded VA 
psychiatric examinations in May 2000 and March 2004.  
However, the appellant's May 2000 VA examination did not 
include a nexus opinion and the appellant failed to appear 
for his March 2004 VA examination.  The Board additionally 
recognizes that where the appellant fails to appear for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  Nevertheless, 
having previously remanded this case for other reasons, the 
appellant should also be afforded a VA psychiatric 
reexamination as detailed below.

Finally, the appellant should be notified that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Furthermore, it is incumbent upon the appellant to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim.  38 C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, this case is remanded for the following:

1.  The appellant's Social Security 
Administration records should be obtained.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

3.  As discussed above, the appellant should 
be notified that the duty to assist in the 
development and adjudication is not a one-way 
street, and the appellant must cooperate with 
the RO's efforts in developing this claim.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); 38 C.F.R. §§ 3.158, 3.655 (2003).

4.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination by a physician with 
the appropriate expertise to determine the 
nature and etiology of any current 
psychiatric disability, to include bipolar 
disorder.  The examiner(s) should thoroughly 
review the claims folder in conjunction with 
evaluating the appellant.  The examiner(s) 
should specifically address the following:

Provide a diagnosis for any current 
psychiatric disability, to include 
bipolar disorder, and comment upon 
whether it is "at least as likely as 
not" that any current psychiatric 
disability is the result of an in-
service injury or disease, or otherwise 
had its onset during active military 
service.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claim of entitlement to 
service-connection for psychiatric 
disability, to include bipolar disorder 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




